Citation Nr: 1313278	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  10-44 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a lumbar spine disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a right knee disability, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a right hip disability, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a left hip disability, and if so, whether service connection is warranted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the National Guard from January 1976 to April 1976 and from June 12, 1976 to June 26, 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing at the RO in Providence, Rhode Island in May 2012.  This transcript has been associated with the file.

The claim for service connection for a left hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part. 




FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a lumbar spine disability was denied in a September 2006 rating decision; the Veteran did not appeal.

2.  The Veteran's claims of entitlement to service connection for right knee and bilateral hip disabilities were denied in an October 2007 rating decision; the Veteran did not appeal.

3.  Evidence associated with the claims file since the September 2006 and October 2007 decisions is new and material and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection.

4.  The Veteran's lumbar spine, right knee, and right hip disabilities were caused by an injury during active duty.


CONCLUSIONS OF LAW

1.  Evidence received since the final September 2006 and October 2007 rating decisions that denied service connection for lumbar spine, right knee, and bilateral hip disabilities is new and material; the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2012).

2.  The criteria for the establishment of service connection for lumbar spine, right knee, and right hip disabilities have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Since the Board is reopening all of the Veteran's claims and granting entitlement to service connection for the Veteran's lumbar spine, right hip, and right knee claims, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  The underlying claim of service connection for a left hip disorder is addressed in the Remand below.


New and Material Evidence

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claims of entitlement to service connection and that service connection is warranted.

Previously denied claims may be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2012).  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decisionmakers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is 'low.'  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran sought service connection for lumbar spine, right knee, and bilateral hip disabilities which were denied in September 2006 and October 2007 rating decisions, respectively.  The Veteran did not appeal these decisions and accordingly, they are final.  38 U.S.C.A. §§ 7103, 7266.  The Veteran filed his petition to reopen his claims in December 2008.

At the time of the September 2006 and October 2007 denials, the evidence of record included VA treatment records, private treatment records, service treatment records, and the Veteran's personal statements.  The RO denied the claim due to a lack of a nexus between an in-service injury or disease and the Veteran's claimed disabilities.  

The evidence received since the September 2006 and October 2007 rating decisions includes private treatment records, VA examination reports, a private medical opinion, records from the Social Security Administration (SSA), and the Veteran's testimony.  Significantly, a December 2009 private medical opinion provides a medical nexus for the Veteran's bilateral hip and lumbar spine disabilities.  A July 2011 VA examination report also links the Veteran's claimed disabilities to service.  This evidence is new, as it was not previously of record at the time of the September 2006 and October 2007 rating decisions.  It is also material in that it helps to support the Veteran's claims.  Therefore, the claims are reopened.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Active military, naval and air service includes active duty, any period of on active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 C.F.R. § 3.6(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  

In order to establish service connection for the claimed disability on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that his claimed disabilities are the results of a Jeep accident which occurred while he was on ACDUTRA.  For the reasons discussed below, the Board finds that service connection is warranted.

In a June 1976 Line of Duty report the Veteran was noted to have been involved in a Jeep accident where he injured his right hand and left hip.  Although the Veteran's service treatment records have no chronic disabilities diagnosed as a result of this accident, service connection may be established under 38 C.F.R. §3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service. 

The Veteran submitted numerous buddy statements which noted that he was put on light duty following the accident.  See e.g., May 2012 statement.

In December 2009, the Veteran's private physician submitted a stated noting that the Veteran was involved in a rollover Jeep accident while in service.  He opined that it was medically possible that the Veteran's injuries from the 1976 accident were contributing to his current disabilities.

At his June 2011 VA examination, the Veteran reported that his right knee, bilateral hips, and back began bothering him after the Jeep accident.  He was diagnosed with mild degenerative changes of the right knee and right hip.  The Veteran was also diagnosed with degenerative changes of the lumbar spine.   The examiner found no bony abnormality of the Veteran's left hip, nor was he diagnosed with degenerative joint disease.  

The June 2011 VA examiner opined it was at least as likely as not that the Veteran's claimed conditions were a result of his Jeep rollover accident.  Her rationale was that the trauma suffered from the weight of the Jeep when it overturned, and the jarring to the joints as it rolled over, would have caused these disabilities.  The Veteran also has noted degenerative changes, which can be caused by mechanical trauma.

At his May 2012 Board hearing the Veteran testified that the Jeep he was riding in overturned during a period of ACDUTRA.  He testified that he was on crutches and put on light duty following this accident.  He also testified that he injured both of his hips, his right knee, and his back as a result of being trapped under the Jeep.  He also testified that he self treated for the discussed conditions and had experienced pain since separation from service.  

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for lumbar spine, right knee, and right hip disabilities have been met.  These claims are granted.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left hip disability is reopened.  

Entitlement to service connection for a lumbar spine disability is granted.

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for a right hip disability is granted.


REMAND

Further development is needed on the claim for service connection for a left hip disorder prior to issuance of a final decision. 

At his hearing before the Board, the Veteran testified that he was currently being treated for his left hip by James M. Stubbert, M.D.  While there is a statement from Dr. Stubbert associated with the claims folder, it does not appear that his complete treatment records of the Veteran have been obtained.  This should be accomplished on remand.  

In addition, the Veteran testified that he was treated for his left hip at the Pain Clinic in Swansea and by Dr. Mabien in Fall River.  These records should also be obtained.  

Accordingly, the claim is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers that have treated him for a left hip disorder since his separation from service, to include, but not limited to, James M. Stubbert, M.D.; the Pain Clinic in Swansea; and by Dr. Mabien in Fall River.  Make arrangements to obtain all records that the Veteran adequately identifies.  

2.  Then, after conducting any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


